Citation Nr: 9926697	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-27 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for perforation of the left 
eardrum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had certified active service between May 1943 and 
November 1944 as a member of the American Airlines Air 
Transport Command Group, recognized under 38 C.F.R. 
§ 3.7(x)(19) (1998).

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied service 
connection for a left eardrum condition.  The veteran 
submitted a notice of disagreement in July 1997, and the RO 
issued a statement of the case in July 1997.  The veteran 
submitted a substantive appeal in September 1997, and 
testified at a hearing in September 1997.  The RO hearing 
officer then denied service connection for a left eardrum 
condition.


REMAND

The veteran contends that the perforation of his left eardrum 
was the result of an incident in which he experienced pain 
during a rapid aircraft descent while flying in the Himalayan 
mountains in the China-Burma Theater in 1943.

The veteran's claim is plausible, and therefore well 
grounded.  However, having found that the veteran's claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

The duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).
 
At the September 1997 hearing, the veteran indicated that he 
was a pilot with American Airlines in 1943 and was serving in 
active duty as a member of the Air Transport Command.  The 
veteran testified that he was later told by physicians that 
his left eardrum was scarred and perforated.  The veteran 
also testified that he had yearly physicals at American 
Airlines until he retired in 1975.  Records of the veteran's 
yearly physicals at American Airlines are relevant to the 
veteran's claim for service connection for a perforated left 
eardrum, and should be made a part of the record.  The RO 
attempted to obtain the veteran's medical records from 
American Airlines, but was notified in October 1997 that the 
veteran must do so himself.  The Board desires that the RO 
make another request to the veteran to acquire his medical 
records from American Airlines, and remind the veteran of his 
obligation to cooperate, when required, in the development of 
evidence pertaining to his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

The veteran also contends that his current bilateral hearing 
loss is a residual of his perforated left eardrum and/or is 
related to service. The RO has not adjudicated this issue of 
entitlement to service connection for bilateral hearing loss, 
which is closely related to the issue being considered in 
this appeal, and both matters should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Moreover, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  After the above development, the 
veteran should be scheduled for a VA 
audiometric examination to determine the 
nature and extent of any current left 
eardrum pathology and his bilateral 
hearing loss, and to obtain opinions as 
to the etiology of these conditions.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give fully reasoned 
opinions as to the etiology of the 
veteran's perforated left eardrum and his 
hearing loss, including:

(a)(1) whether it is at least as 
likely as not that any pathology of 
the veteran's left eardrum is 
related to the rapid aircraft 
descent and pain experienced by the 
veteran in 1943 or other incident 
during military service;

(a)(2) if so, whether the veteran's 
left ear hearing loss is in any way 
related to the perforated left 
eardrum; and

(b) in either event, whether it is 
at least as likely as not that the 
veteran's bilateral hearing loss is 
related to the rapid aircraft 
descent and pain experienced by the 
veteran in 1943 or other incident 
during military service.
 
The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.  The RO should then adjudicate the 
claim for service connection for hearing 
loss.  In the event of an unfavorable 
decision with regard to this issue, the 
veteran must be informed of the decision 
and of the need to file a notice of 
disagreement if he takes issue with the 
decision.  If a notice of disagreement is 

submitted, the issue should then be 
discussed in a statement of the case, and 
an opportunity should be given to the 
veteran and his representative to file a 
substantive appeal.

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be given a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


